HAYS, Justice.
The appellant was convicted of the crime of assault with intent to commit murder in violation of A.R.S. 13-248. He bases his appeal on a general objection to the court’s instructions on intent as being inadequate, improper and erroneous.
An examination of the record on appeal indicates that appellant’s counsel objected to the giving of certain of the State’s requested instructions, with a cursory statement that these instructions did not state the law and were not applicable to the facts in the case. At no place did he point out the inadequacy of the instructions. Moreover, the record does not reflect any objections to the failure of the court to give defendant’s proposed instructions nor in the defendant’s proposed instructions is there an adequate presentation of the law of intent as it applies to this charge and the lesser included offenses submitted to the jury.
At this juncture appellant cannot for the first time complain of the inadequacy of the trial court’s instructions. State v. Johnson, 99 Ariz. 2, 406 P.2d 403, 16 A.L.R.3d 723 (1965) ; State v. George, 95 Ariz. 366, 390 P.2d 899 (1964).
An examination of the trial court’s instructions to the jury does not indicate a manifestly unfair trial which would constitute fundamental error. State v. Marsin, 82 Ariz. 1, 307 P.2d 607 (1957). Affirmed.
UDALL, C. J., LOCKWOOD, V. C. J., and STRUCKMEYER and McFARLAND, JJ-, concur.